Mr. Justice Dickey delivered the opinion of the Court: The damages allowed on the dissolution of the injunction enjoining the collection of a judgment, are limited by statute to ten per cent upon the amount. Rev. Stat. 1874, p. 579. The damages allowed in this case are $50. The amount of the judgment enjoined was less than $184. For this error the decree must he reversed. It is by no means clear upon this record, that the injunction should not have been made perpetual. The bill charges a fraudulent conspiracy to use, to the detriment of appellant, a paper-called an indemnity, whicli, it seems from the record, was never executed and delivered by appellant; of all which, the bill says, the alleged conspirators had notice. If this be true, appellant has a right, in equity, to have that document, and the judgment upon it, adjudged null and.void. Judgment reversed.